J-A03005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

HENRY SCOTT BAYNARD

                            Appellant                  No. 1273 MDA 2014


             Appeal from the Judgment of Sentence June 26, 2014
             In the Court of Common Pleas of Huntingdon County
              Criminal Division at No(s): CP-31-CR-0000418-2013


BEFORE: MUNDY, J., STABILE, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                                FILED APRIL 21, 2015

        Appellant, Henry Scott Baynard, appeals from the June 26, 2014

judgment of sentence of 15 to 30 months’ imprisonment imposed after a

jury found him guilty of one count of aggravated assault of a corrections

officer.1 After careful review, we affirm.

        The trial court has set forth the relevant factual history of this case as

follows.

                    On June 23, 2013, Appellant was an inmate at
              the State Correctional Institution of Smithfield
              (SCIS) located in Smithfield Township, Huntingdon
              County, Pennsylvania. He was housed on A wing of
              A block.
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. § 2702(a)(3).
J-A03005-15



                 Corrections Officer (CO) Steven Friedenberger
          testified he was working the 6:00 a.m. to 2:00 p.m.
          shift on June 23 and was assigned to A wing of A
          block. He reported that at or around 11:00 a.m. he
          and two (2) other officers prepared the inmates to
          go to the chow hall. The procedure at SCIS, he said,
          was for inmates to move in a line to and from
          different locations of the institution. That morning,
          he said, he was in the control bubble where he could
          operate and open doors. After the inmates on A
          wing were lined up, a bell rang and Mr.
          Friedenberger said he opened the door that led from
          the block. That morning, he testified, [Appellant]
          held the door so that the line and the other two (2)
          officers could exit the block. After everyone was
          through the door, the witness said he saw Sgt.
          Guyton say something to [Appellant] who then
          closed the door to the block. Then he said he saw
          [Appellant] turn and punch Sgt. Guyton in the face
          with a closed fist. C.O. Friedenberger [testified] that
          he called the control center at SCIS for assistance.

                C.O. Timothy Myers testified that he too was
          assigned to A wing that morning. He corroborated
          that during the process of running chow lines at
          noon, he saw the assault on Sgt. Guyton. He said
          that [Appellant] was holding the door from the block
          open, and that after the line and he and Sgt. Guyton
          went through, he gave [Appellant] two (2) direct
          orders to close the door. [Appellant], he said, did
          not comply. Sgt. Guyton, he said, then ordered the
          door closed and when [Appellant] refused, the
          Sergeant told him to “just take it back in” which was
          an order for [Appellant] to return to his cell.
          [Appellant], he said, slammed the door shut, took
          two (2) or three (3) steps, and then turned and hit
          Mr. Guyton in the head. The witness testified that
          he hooked the left arm of [Appellant] and that he
          and Sgt. Guyton took him down and handcuffed him.

                 Sgt. Gail Guyton testified in accord with the
          first two (2) witnesses. He however added that
          when ordered to close the door [Appellant]

                                   -2-
J-A03005-15


            responded “you’re not burning my cellee from
            eating.”     Likewise, he said, when he ordered
            [Appellant] to return to his cell, Mr. Baynard said to
            him “you’re not burning me from eating.”
            [Appellant], he said, struck him in the face with a
            closed fist, and, as C.O. Myers became involved
            struck him again in the area of his eye. Sgt. Guyton
            testified that while he and C.O. Myers were taking
            him down, [Appellant] repeatedly hit him.

                  Photographs taken by the medical staff at SCIS
            were placed into evidence.          The photographs
            depicted injury to Sgt. Guyton’s face.

                   [Appellant] testified and candidly admitted
            hitting Sgt. Guyton twice on June 23, 2013.
            However, he testified that he did so “out of the belief
            that he would do some harm to me because of his
            demeanor and choice of words.” He explained that
            he was holding the door open after the line had
            passed through for his cellmate who had missed
            breakfast and just gotten out of the shower. He
            repeated that he hit Sgt. Guyton the first time
            because he was afraid, and he hit him again because
            “it didn’t look like it phased him at all.”

                   The jury deliberated fifteen (15) minutes
            before returning its verdict.        [Appellant] was
            sentenced [on] June 26, 2014, to pay the costs and
            to undergo imprisonment in a state correctional
            Institution for not less than fifteen (15) months or
            more than thirty (30), months. The sentence was
            ordered to run consecutively to any sentence or
            sentences that [Appellant] was serving.

Trial Court Opinion, 8/28/14, at 2-4 (internal citations omitted).

      Appellant did not file any post-sentence motions. On July 25, 2014,

Appellant filed a timely pro se notice of appeal. Counsel was appointed, and

on August 21, 2014, counsel filed a timely concise statement of errors




                                     -3-
J-A03005-15


complained of on appeal in accordance with Pennsylvania Rule of Appellate

Procedure 1925.2

       On appeal, Appellant raises the following issue for our review.

              [W]hether the evidence presented to the jury at trial
              was sufficient to establish each and every element of
              the offense of [a]ggravated [a]ssault[?]

Appellant’s Brief at 3.

       Appellant argues that there are “three possible mental states that may

support [a] conviction of the crime of [a]ggravated [a]ssault.”          Id. at 7.

Specifically, Appellant divides his argument into sections addressing attempt

to cause injury, intentional injury, and knowing injury.    Id. at 7-11.      The

crux of Appellant’s argument is that he never intended to hurt Sergeant

Guyton, but rather he struck him out of the belief that Sergeant Guyton

would do some type of harm to Appellant. Id. at 8.

       We begin by noting our well-settled standard of review. “In reviewing

the sufficiency of the evidence, we consider whether the evidence presented

at trial, and all reasonable inferences drawn therefrom, viewed in a light

most favorable to the Commonwealth as the verdict winner, support the

jury’s verdict beyond a reasonable doubt.” Commonwealth v. Patterson,

91 A.3d 55, 66 (Pa. 2014) (citation omitted), cert. denied, Patterson v.

____________________________________________


2
   On August 1, 2014, the trial court ordered said Rule 1925(b) statement
filed within 21 days. On August 28, 2014, the trial court filed its Rule
1925(a) opinion.



                                           -4-
J-A03005-15


Pennsylvania,     ---   S.   Ct.   ---,    2015 WL 731963   (2015).   “The

Commonwealth can meet its burden by wholly circumstantial evidence and

any doubt about the defendant’s guilt is to be resolved by the fact finder

unless the evidence is so weak and inconclusive that, as a matter of law, no

probability of fact can be drawn from the combined circumstances.”

Commonwealth v. Watley, 81 A.3d 108, 113 (Pa. Super. 2013) (en banc)

(internal quotation marks and citation omitted), appeal denied, 95 A.3d 277

(Pa. 2014). As an appellate court, we must review “the entire record … and

all evidence actually received[.]” Id. (internal quotation marks and citation

omitted). “[T]he trier of fact while passing upon the credibility of witnesses

and the weight of the evidence produced, is free to believe all, part or none

of the evidence.” Id. (citation omitted). “Because evidentiary sufficiency is

a question of law, our standard of review is de novo and our scope of review

is plenary.”   Commonwealth v. Diamond, 83 A.3d 119, 126 (Pa. 2013)

(citation omitted), cert. denied, Diamond v. Pennsylvania, 135 S. Ct. 145

(2014).

      Instantly, Appellant was convicted of aggravated assault.       A person

commits aggravated assault if he “attempts to cause or intentionally or

knowingly causes bodily injury to any of the officers, agents, employees or

other persons enumerated in subsection (c), in the performance of duty[.]”

18 Pa.C.S.A. § 2702(a)(3).         Subsection (c)(9) includes an “[o]fficer or

employee of a correctional institution, county jail or prison, juvenile


                                          -5-
J-A03005-15


detention center or any other facility to which the person has been ordered

by the court….” Id. § 2702(c)(9).

      Additionally,   intent     is   usually   proven   by   inference   through

circumstantial evidence.       Commonwealth v. Fortune, 68 A.3d 980, 984

(Pa. Super. 2013) (en banc), appeal denied, 78 A.3d 1089 (Pa. 2013). “In

determining whether intent was proven from such circumstances, the fact

finder is free to conclude the accused intended the natural and probable

consequences of his actions to result therefrom.”             Commonwealth v.

Bruce, 916 A.2d 657, 661 (Pa. Super. 2007) (quotation marks and citation

omitted), appeal denied, 932 A.2d 74 (Pa. 2007).

      Viewing the evidence in the light most favorable to the Commonwealth

as the verdict-winner, we agree with the trial court that the evidence

supports Appellant’s conviction for aggravated assault. In its Rule 1925(a)

opinion, the trial court concluded as follows.

                  In this case, the burden on the Commonwealth
            was to prove beyond a reasonable doubt that
            [Appellant] either caused or attempted to cause
            bodily injury to Gail Guyton who was at the time of
            the offense engaged in the performance of duties as
            a corrections officer. Also, it was the burden of the
            Commonwealth to prove that [Appellant] acted
            intentionally or knowingly if he caused bodily injury
            or intentionally if he attempted to cause bodily
            injury.

                  The testimony of the four (4) trial witnesses
            established beyond a reasonable doubt each of the
            elements of this crime. If there was any doubt about
            [Appellant]’s state of mind, the following testimony
            eliminated that doubt:

                                        -6-
J-A03005-15


                  [A.D.A.]

                  Q. How many times did you strike Sergeant
                  Guyton?

                  [Appellant]

                  A. Well I hit him once, and, you know, it didn’t
                  look like it phased him at all. As I told you
                  before, I didn’t want to get hurt. So I hit him
                  again. After that C.O. Myers grabbed me, you
                  know, took me to the ground. That was it.

                  N.T., [5/13/14, at 68-69].

Trial Court Opinion, 8/28/14, at 6-7.

      The trial court’s reasoning is supported by the record, and the trial

court was free to conclude Appellant intended the natural and probable

consequences of his actions when he purposefully struck Sergeant Guyton.

Bruce, supra.     Accordingly, we affirm the trial court’s June 26, 2014

judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2015




                                    -7-